Dear Secretary Carnahan:
This opinion letter responds to your request dated March 24, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Russell C. Purvis regarding a proposed constitutional amendment to amend Chapter 130, Revised Statutes of Missouri. The proposed summary statement is as follows:
  Shall Missouri law be amended to limit the amount of contributions that may be accepted by any candidate for state or local office to $5,000 or less per election from any individual or entity, other than the candidate, and establish penalties for violations?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _____________________ CHRIS KOSTER Attorney General